

Exhibit 10.3
 
 
 
 
 
 
 
 
 
 
 


AUTOBYTEL INC.
SHAREHOLDER REGISTRATION RIGHTS AGREEMENT
 
 
 

--------------------------------------------------------------------------------





SHAREHOLDER REGISTRATION RIGHTS AGREEMENT
This Shareholder Registration Rights Agreement (“Agreement”) is made as of
January 13, 2014 (“Effective Date”) by and among Autobytel Inc., a Delaware
corporation (“Company”), and AutoNationDirect.com, Inc., a Delaware corporation
(“Shareholder”).  Shareholder and the Company are referred to herein together as
the “Parties” and sometimes each individually as a “Party.”
Background
The Parties are parties to that certain Membership Interest Purchase Agreement
dated as of January 13, 2014 (“Membership Interest Purchase Agreement”) pursuant
to which Company has agreed to purchase from Shareholder all of the issued and
outstanding membership interests of AutoUSA, LLC, a Delaware limited liability
company (the “Transaction”). As partial consideration for the Transaction, the
Company issued to Shareholder (i) a Convertible Subordinated Promissory Note
dated as of the Effective Date (“Convertible Note”); and (ii) a Warrant dated as
of the Effective Date (“Warrant”).  The Convertible Note is convertible into,
and the Warrant is exercisable for, shares of Common Stock, $.001 par value, of
the Company (“Common Stock”).
The Warrant and Convertible Note were issued, and the Covered Securities (as
defined below) may be issued, without registration under the Securities Act of
1933, as amended, and the rules and regulations promulgated thereunder
(“Securities Act”), and applicable state securities laws, in accordance with
applicable exemptions from such registration requirements. This Agreement (i)
sets forth the Company’s obligations to register Non-Restricted Securities (as
defined below) for resale by Shareholder; (ii) imposes certain restrictions on
the resale or other transfer of the Covered Securities by Shareholder; (iii)
provides the Company with certain rights of first refusal with respect to the
Covered Securities; and (iv) provides for a standstill by Shareholder.
In consideration of the mutual promises and covenants set forth herein, the
Parties hereto further agree as follows:
1.            Definitions.  As used in this Agreement, the following defined
terms shall have the meanings ascribed below:
 
“Affiliate” means, with respect to any specified Person, any other Person who or
which, directly or indirectly, Controls, is Controlled by, or is under common
Control with such specified Person.
“Business Day” means any day other than a Saturday, Sunday or any other day on
which commercial banks in Delaware are authorized or required by law to close.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of management policies of a Person, whether through
ownership of voting securities, by contract, or otherwise.
“Covered Securities” means Restricted Securities and Non-Restricted Securities.
1

--------------------------------------------------------------------------------

 
“Damages” means any loss, damage, or liability (joint or several) to which a
Party hereto may become subject under the Securities Act, the Exchange Act, or
other foreign, federal, state or local law, insofar as such loss, damage, or
liability (or any action in respect thereof) arises out of or is based upon (i)
any untrue statement or alleged untrue statement of a material fact contained in
any registration statement of the Company, including any preliminary prospectus
or final prospectus contained therein or any amendments or supplements thereto;
(ii) an omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading; or (iii) any violation or alleged violation by the indemnifying
party (or any of its agents or Affiliates) of the Securities Act, the Exchange
Act, any state or foreign securities law, or any rule or regulation promulgated
under the Securities Act, the Exchange Act, or any state or foreign securities
law; provided, however, that Damages shall not include any loss, damage, or
liability resulting from use of a preliminary prospectus if the loss, damage, or
liability arises after the Company makes a correcting preliminary or final
prospectus available by providing written notice to Shareholder, and any such
loss, damage, or liability would have been avoided by delivery of such
correcting preliminary or final prospectus.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Excluded Registration” means (i) a registration relating to the sale of
securities to employees of the Company or a subsidiary pursuant to a stock
option, stock purchase, or similar plan; (ii) a registration relating to an SEC
Rule 145 transaction; or (iii) a registration in which the only Company
securities being registered are debt securities.
“Form S-3” means such form under the Securities Act as in effect on the date
hereof or any registration form under the Securities Act subsequently adopted by
the SEC that permits incorporation of substantial information by reference to
other documents filed by the Company with the SEC.
“GAAP” means generally accepted accounting principles in the United States as in
effect at the time of any determination under this Agreement.
“Minimum Number of Registration Shares” means a number of Covered Securities
equal to one-half of the number of shares of Common Stock that could have been
acquired as of the Effective Date upon conversion of the Note and exercise of
the Warrant had the Convertible Note been converted in full and the Warrant
exercised in full as of the Effective Date.
“Non-Restricted Securities” means Restricted Securities for which the
restrictions on resale, pledge or other transfer under Section 3.2 have
terminated under this Agreement.
 
“Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.
“Restricted Securities” means (i) any shares of Common Stock issued upon
conversion of the Convertible Note or exercise of the Warrant; and (ii) any
Common Stock or other equity securities issued as (or issuable upon the
conversion or exercise of any warrant, right, or other security that is issued
as) a dividend or other distribution with respect to, or in exchange for or in
2

--------------------------------------------------------------------------------

 
replacement of, the shares of Common Stock referenced in clause (i) of this
definition as provided in the Convertible Note and the Warrant, in any case,
with respect to which the restrictions described in Section 3.2 have not yet
lapsed.
“Restrictions Period” means the period commencing on the Effective Date and
ending on the third anniversary of the later of (i) the Effective Date and (ii)
the latest date any shares of Common Stock were issued upon conversion of the
Convertible Note or exercise of the Warrant, as the case may be.
“SEC” means the Securities and Exchange Commission.
“SEC Rule 144” means Rule 144 promulgated by the SEC under the Securities Act.
“SEC Rule 145” means Rule 145 promulgated by the SEC under the Securities Act.
“Selling Expenses” means all underwriting discounts and selling commissions
relating to the sale of Non-Restricted Securities in a transaction described in
Article 2 below.
2.            Registration Rights.  The Company covenants and agrees to provide
the following registration rights with regard to Covered Securities held by the
Shareholder.
 
2.1            Demand Registration.
 
(a)            If at any time when it is eligible to use a Form S-3 registration
statement, the Company receives a request from Shareholder that the Company file
a Form S-3 registration statement with respect to at least the Minimum Number of
Registration Shares, then the Company shall as soon as practicable, and in any
event within thirty (30) days after the date such request is given by
Shareholder, file a Form S-3 registration statement under the Securities Act
covering all Covered Securities requested to be included in such registration,
subject to the limitations of Sections 2.1(b), 2.1(c), and 2.3. The Company
shall use reasonable best efforts to cause such Form S-3 registration statement
to be declared effective by the SEC as soon as practicable after filing.  As of
the date hereof, the Company is eligible to use a Form S-3 registration
statement for the registration of shares of Common Stock, although no assurances
can be given that it will be so eligible after the date hereof.  Notwithstanding
anything herein to the contrary, Shareholder may exercise its demand rights
hereunder not more than seventy-five (75) days before the Convertible Note first
becomes convertible or the Warrant first becomes exercisable.
 
(b)            Notwithstanding the foregoing obligations, if the Company
furnishes to Shareholder a certificate signed by the Company’s chief executive
officer stating that in the good faith judgment of the Company’s Board of
Directors it would be materially detrimental to the Company and its stockholders
for such registration statement to either become effective or remain effective
for as long as such registration statement otherwise would be required to remain
effective, because such action would: (i) materially interfere with a
significant acquisition, corporate reorganization, or other similar transaction
involving the Company; (ii) require premature disclosure of material information
that the Company has a bona fide business purpose for preserving as
confidential; or (iii) render the Company unable to comply with requirements
under the Securities Act or Exchange Act, then the Company shall have the right
to
3

--------------------------------------------------------------------------------

 
defer taking action with respect to such filing, and any time periods with
respect to filing or effectiveness thereof shall be tolled correspondingly, for
a period of not more than sixty (60) days after the request of Shareholder is
given; provided, however, that the Company may not invoke this right more than
once in any twelve (12) month period; and provided further that the Company
shall not register any securities for its own account or that of any other
stockholder during such sixty (60) day period.
(c)            The Company shall not be obligated to effect, or to take any
action to effect, any registration pursuant to Section 2.1(a) (i) during the
period that is ninety (90) days before the Company’s good faith estimate of the
date of filing of, and ending on a date that is ninety (90) days after the
effective date of, a Company-initiated registration, provided, that the Company
is actively employing in good faith its commercially reasonable efforts to cause
such registration statement to become effective; (ii) if the Company has
effected a registration pursuant to Section 2.1(a) within the twelve (12) month
period immediately preceding the date of such request; or (iii) more than twice
(subject to the provisions of Section 2.3(c)). A registration shall not be
counted as “effected” for purposes of this Section 2.1(c) until such time as the
applicable registration statement has been declared effective by the SEC.
 
2.2            Company Registration.  If the Company proposes to register
(including, for this purpose, a registration effected by the Company for
stockholders other than Shareholder) any of its capital stock or other
securities under the Securities Act in connection with the public offering of
such securities solely for cash (other than in an Excluded Registration), the
Company shall, at such time, promptly give Shareholder notice of such
registration.  Upon the request of Shareholder given within twenty (20) days
after such notice is given by the Company, the Company shall, subject to the
provisions of Section 2.3, cause to be registered all of the Covered Securities
that Shareholder has requested to be included in such registration.  The Company
shall have the right to terminate or withdraw any registration initiated by it
under this Section 2.2 before the effective date of such registration, whether
or not Shareholder has elected to include Covered Securities in such
registration.  The expenses (other than Selling Expenses) of such withdrawn
registration shall be borne by the Company in accordance with Section 2.6.
 
2.3            Underwriting Requirements.
 
(a)            If, pursuant to Section 2.1, Shareholder intends to distribute
Covered Securities covered by its request by means of an underwriting, it shall
so advise the Company as a part of its request made pursuant to Section 2.1.
 The underwriter(s) will be selected by Shareholder subject only to the
reasonable approval of the Company.  In such event, the right of Shareholder to
include its Covered Securities in such registration shall be conditioned upon
Shareholder’s participation in such underwriting and the inclusion of
Shareholder’s Covered Securities in the underwriting to the extent provided
herein.  The Shareholder proposing to distribute its Covered Securities through
such underwriting shall (together with the Company as provided in Section
2.4(e)) enter into an underwriting agreement in customary form with the
underwriter(s) selected for such underwriting.  Notwithstanding any other
provision of this Section 2.3, if the managing underwriter(s) advise(s)
Shareholder in writing that marketing factors require a limitation on the number
of shares to be underwritten, then the number of Covered Securities that may be
included in the underwriting shall be allocated among the Shareholder and any
other shareholder of the Company who has the right to include Common
4

--------------------------------------------------------------------------------

 
Stock in the underwriting, in proportion (as nearly as practicable) to the total
number of Covered Securities and shares of Common Stock owned by the other
shareholders requested to be included in the underwriting or in such other
proportion as shall mutually be agreed to by the Shareholder and all such
selling other shareholders.
(b)            In connection with any offering involving an underwriting of
shares of the Company’s capital stock pursuant to Section 2.2, the Company shall
not be required to include any of Shareholder’s Covered Securities in such
underwriting unless Shareholder accepts the terms of the underwriting as agreed
upon between the Company and its underwriters, and then only in such quantity as
the underwriters in their sole discretion determine will not jeopardize the
success of the offering by the Company.  If the total number of securities,
including Covered Securities, requested by stockholders to be included in such
offering exceeds the number of securities to be sold (other than by the Company)
that the underwriters in their reasonable discretion determine is compatible
with the success of the offering, then the Company shall be required to include
in the offering only that number of such securities, including Covered
Securities, which the underwriters and the Company in their sole discretion
determine will not jeopardize the success of the offering.  If the underwriters
determine that less than all of the Covered Securities requested to be
registered can be included in such offering, then the Covered Securities that
are included in such offering shall be allocated among the Shareholder and any
other shareholders of the Company who have the right to include shares of Common
Stock in the underwriting in proportion to (as nearly as practicable) the total
number of Covered Securities and shares of Common Stock owned by the other
shareholders requested to be included in the underwriting or in such other
proportions as shall mutually be agreed to by the Shareholder and such other
shareholders.
 
(c)            For purposes of Section 2.1, (i) a registration shall not be
counted as “effected” if, as a result of an exercise of the underwriter’s
cutback provisions in Section 2.3(a), fewer than fifty percent (50%) of the
total number of Covered Securities that Shareholder has requested to be included
in such registration statement are actually included, and (ii) if the
underwriter exercises its cutback provisions in Section 2.3(a), Shareholder
shall be entitled to one additional demand registration right, provided that
such registration is for at least 40,000 shares of Common Stock.
 
2.4            Obligations of the Company.  Whenever required under this Article
2 to effect the registration of any Covered Securities, the Company shall, as
expeditiously as reasonably possible:
 
(a)            prepare and file with the SEC a registration statement (in form
and substance required by the Securities Act) with respect to such Covered
Securities and use its commercially reasonable efforts to cause such
registration statement to become effective and, upon the request of Shareholder
keeps such registration statement effective for a period of at least one hundred
eighty (180) days or, if earlier, until the distribution contemplated in the
registration statement has been completed; provided, however, that (i) such one
hundred eighty (180) day period shall be extended for a period of time equal to
the period Shareholder refrains, at the request of an underwriter of Common
Stock (or other securities) of the Company, from selling any securities included
in such registration and/or for the period of time that the effectiveness of a
registration statement is tolled under Section 2.1(b), and (ii) in the case of
any
5

--------------------------------------------------------------------------------

 
registration of Covered Securities on Form S-3 that are intended to be offered
on a continuous or delayed basis, subject to compliance with applicable SEC
rules, such one hundred eighty (180) day period shall be extended, if necessary,
to keep the registration statement effective until the earliest of (x) all such
Covered Securities are sold under such registration statement, (y) all such
Covered Securities may be sold under Rule 144, and (z) the second anniversary of
the effective date of such registration statement;
(b)            prepare and file with the SEC such amendments and supplements to
such registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the Securities Act in
order to enable the disposition of all securities covered by such registration
statement;
 
(c)            furnish to the selling Shareholder such number of copies of a
prospectus, including a preliminary prospectus, as required by the Securities
Act, and such other documents as Shareholder may reasonably request in order to
facilitate its disposition of its Covered Securities;
 
(d)            use its commercially reasonably efforts to register and qualify
the securities covered by such registration statement under such other
securities or blue-sky laws of such jurisdictions as shall be reasonably
requested by the selling Shareholder; provided that the Company shall not be
required to qualify to do business or to file a general consent to service of
process in any such states or jurisdictions, unless the Company is already
subject to service in such jurisdiction and except as may be required by the
Securities Act;
 
(e)            in the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the underwriter(s) of such offering;
 
(f)            use its commercially reasonably efforts to cause all such Covered
Securities covered by such registration statement to be listed on a national
securities exchange and each securities exchange on which similar securities
issued by the Company are then listed;
 
(g)            provide a transfer agent and registrar for all Covered Securities
registered pursuant to this Agreement and provide a CUSIP number for all such
Covered Securities, in each case not later than the effective date of such
registration;
 
(h)            promptly make available for inspection by the selling
Shareholder, any managing underwriter(s) participating in any disposition
pursuant to such registration statement, and any attorney or accountant or other
agent retained by any such underwriter or selected by the selling Shareholder,
all financial and other records, pertinent corporate documents, and properties
of the Company, and cause the Company’s officers, directors, employees, and
independent accountants to supply all information reasonably requested by any
such seller, underwriter, attorney, accountant, or agent, in each case, as
necessary or advisable to verify the accuracy of the information in such
registration statement and to conduct appropriate due diligence in connection
therewith;
6

--------------------------------------------------------------------------------



(i)            at the request of Shareholder, furnish to each underwriter, if
any, and Shareholder, a legal opinion of its counsel and a letter from its
independent certified public accountants, each in customary form and substance,
at such time or times as such documents are customarily provided in the type of
offering involved;
 
(j)            notify the selling Shareholder, promptly after the Company
receives notice thereof and in any event within one Business Day, of the time
when such registration statement has been declared effective or a supplement to
any prospectus forming a part of such registration statement has been filed;
 
(k)            notify the selling Shareholder, promptly after the Company
receives notice thereof and in any event within one Business Day, of (i) the
issuance by the SEC or any other federal or state governmental authority of any
stop order suspending the effectiveness of any such registration statement
covering any or all of the Covered Securities or the initiation of any
proceedings for that purpose, (ii) the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Covered Securities for sale in any
jurisdiction, or the initiation or threatening of any proceeding for such
purpose or (iii) of the occurrence of any event or the passage of time that
makes the financial statements included in any such registration statement
ineligible for inclusion therein or any statement made in any such registration
statement or prospectus or any document incorporated or deemed incorporated
therein by reference untrue in any material respect or that requires any
revisions to any such registration statement, prospectus or other documents so
that, in the case of any registration statement or prospectus, as the case may
be, it will not contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading;
 
(l)            use its commercially reasonable efforts to avoid the issuance of,
or if issued, obtain the withdrawal of (i) any order suspending the
effectiveness of a registration statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Covered Securities
for sale in any jurisdiction, at the earliest practicable moment; and
 
(m)            after such registration statement becomes effective, notify the
selling Shareholder of any request by the SEC that the Company amend or
supplement such registration statement or prospectus.
 
2.5            Furnish Information.  It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Article 2 with
respect to the Covered Securities of the selling Shareholder that Shareholder
shall furnish to the Company such information regarding itself, the Covered
Securities held by it, and the intended method of disposition of such securities
as is reasonably required to effect the registration of Shareholder’s Covered
Securities.
 
2.6            Expenses of Registration.  All expenses (other than Selling
Expenses) incurred in connection with registrations, including without
limitation, those expenses for filings, or qualifications pursuant to Article 2,
including all registration, filing, and qualification fees; printers’ and
accounting fees; fees and expenses of compliance with securities laws or blue
sky
7

--------------------------------------------------------------------------------

 
laws; and fees and disbursements of counsel for the Company shall be borne and
paid by the Company; provided, however, that the Company shall not be required
to pay for any expenses of any registration proceeding begun pursuant to Section
2.1 if the registration request is subsequently withdrawn at the request of
Shareholder (in which case the selling Shareholder shall bear such expenses).
 All Selling Expenses relating to Covered Securities registered pursuant to this
Article 2 shall be borne and paid by Shareholder.
2.7            Delay of Registration.  Shareholder shall not have any right to
obtain or seek an injunction restraining or otherwise delaying any registration
pursuant to this Agreement as the result of any controversy that might arise
with respect to the interpretation or implementation of this Article 2.
 
2.8            Indemnification.  If any Covered Securities are included in a
registration statement under this Article 2:
 
(a)            To the maximum extent permitted by law, the Company will
indemnify and hold harmless Shareholder, and the partners, members, officers,
directors, and stockholders of Shareholder; legal counsel and accountants for
Shareholder; any underwriter (as defined in the Securities Act) for Shareholder;
and each Person, if any, who controls Shareholder or underwriter within the
meaning of the Securities Act or the Exchange Act, against any Damages, and the
Company will pay to Shareholder, underwriter, controlling Person, or other
aforementioned Person any legal or other expenses reasonably incurred thereby in
connection with investigating or defending any claim or proceeding from which
Damages may result, as such expenses are incurred; provided, however, that the
indemnity agreement contained in this Section 2.8(a) shall not apply to amounts
paid in settlement of any such claim or proceeding if such settlement is
effected without the consent of the Company, which consent shall not be
unreasonably withheld, conditioned or delayed, nor shall the Company be liable
for any Damages to the extent that they arise out of or are based upon actions
or omissions made in reliance upon and in conformity with written information
furnished by or on behalf of Shareholder, underwriter, controlling Person, or
other aforementioned Person and stated expressly for use in connection with such
registration.
 
(b)            To the extent permitted by law, Shareholder will indemnify and
hold harmless the Company, and each of its directors, each of its officers who
has signed the registration statement, each Person (if any), who controls the
Company within the meaning of the Securities Act, legal counsel and accountants
for the Company, any underwriter (as defined in the Securities Act), any other
Shareholder selling securities in such registration statement, and any
controlling Person of any such underwriter or other Shareholder, against any
Damages, in each case only to the extent that such Damages arise out of or are
based upon actions or omissions made in reliance upon and in conformity with
written information furnished by or on behalf of selling Shareholder and stated
expressly for use in connection with such registration; and selling Shareholder
will pay to the Company and each other aforementioned Person any legal or other
expenses reasonably incurred thereby in connection with investigating or
defending any claim or proceeding from which Damages may result, as such
expenses are incurred; provided, however, that the indemnity agreement contained
in this Section 2.8(b) shall not apply to amounts paid in settlement of any such
claim or proceeding if such settlement is effected without the consent of
Shareholder, which consent shall not be unreasonably withheld,
8

--------------------------------------------------------------------------------



conditioned or delayed; and provided further that in no event shall any
indemnity under this Section 2.8(b) exceed the proceeds from the offering
received by Shareholder (net of any Selling Expenses paid by Shareholder),
except in the case of fraud or willful misconduct by Shareholder.
(c)            Promptly after receipt by an indemnified party under this
Section 2.8 of notice of the commencement of any action (including any
governmental action) for which a party may be entitled to indemnification
hereunder, such indemnified party will, if a claim in respect thereof is to be
made against any indemnifying party under this Section 2.8, give the
indemnifying party notice of the commencement thereof.  The indemnifying party
shall have the right to participate in such action and, to the extent the
indemnifying party so desires, participate jointly with any other indemnifying
party to which notice has been given, and to assume the defense thereof with
counsel mutually satisfactory to the parties; provided, however, that an
indemnified party (together with all other indemnified parties that may be
represented without conflict by one counsel) shall have the right to retain one
(1) separate counsel, with the fees and expenses to be paid by the indemnifying
party, if representation of such indemnified party by the counsel retained by
the indemnifying party would be inappropriate due to actual or potential
differing interests between such indemnified party and any other party
represented by such counsel in such action.  Failure to give notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
indemnified party under this Section 2.8, to the extent that such failure does
not materially prejudice the indemnifying party’s ability to defend such action.
 
(d)            Notwithstanding anything else herein to the contrary, the
foregoing indemnity agreements of the Company and Shareholder are subject to the
condition that, insofar as they relate to any Damages arising from any untrue
statement or alleged untrue statement of a material fact contained in, or
omission or alleged omission of a material fact from, a preliminary prospectus
(or necessary to make the statements therein not misleading) that has been
corrected in the form of prospectus included in the registration statement at
the time it becomes effective, or any amendment or supplement thereto filed with
the SEC pursuant to Rule 424(b) under the Securities Act (“Final Prospectus”),
such indemnity agreement shall not inure to the benefit of any Person if a copy
of the Final Prospectus was timely furnished to the indemnified party and such
indemnified party failed to deliver, at or before the confirmation of the sale
of the shares registered in such offering, a copy of the Final Prospectus to the
Person asserting the loss, liability, claim, or damage in any case in which such
delivery was required by the Securities Act.
 
(e)            To provide for just and equitable contribution to joint liability
under the Securities Act in any case in which either (i) any party otherwise
entitled to indemnification hereunder makes a claim for indemnification pursuant
to this Section 2.8 but it is judicially determined (by the entry of a final
judgment or decree by a court of competent jurisdiction and the expiration of
time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case, notwithstanding the fact that
this Section 2.8 provides for indemnification in such case, or (ii) contribution
under the Securities Act may be required on the part of any party hereto for
which indemnification is provided under this Section 2.8, then, and in each such
case, such parties will contribute to the aggregate losses, claims, damages,
liabilities, or expenses to which they may be subject (after contribution from
others) in such proportion as is appropriate to reflect the relative fault of
each of the indemnifying party and the indemnified party in connection with the
statements, omissions, or
9

--------------------------------------------------------------------------------

 
other actions that resulted in such loss, claim, damage, liability, or expense,
as well as to reflect any other relevant equitable considerations.  The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or allegedly untrue
statement of a material fact, or the omission or alleged omission of a material
fact, relates to information supplied by the indemnifying party or by the
indemnified party and the parties’ relative intent, knowledge, access to
information, and opportunity to correct or prevent such statement or omission;
provided, however, that, in any such case, (x) Shareholder will not be required
to contribute any amount in excess of the public offering price of all such
Covered Securities offered and sold by Shareholder pursuant to such registration
statement except in the case of willful misconduct or fraud, and (y) no Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) will be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation; and provided further that in no
event shall Shareholder’s liability pursuant to this Section 2.8(e), when
combined with the amounts paid or payable by Shareholder pursuant to Section
2.8(b), exceed the proceeds from the offering received by Shareholder (net of
any Selling Expenses paid by Shareholder), except in the case of willful
misconduct or fraud by Shareholder.
(f)            Notwithstanding the foregoing, to the extent that the provisions
on indemnification and contribution contained in the underwriting agreement
entered into in connection with the underwritten public offering are in conflict
with the foregoing provisions, the provisions in the underwriting agreement
shall control.
 
(g)            Unless otherwise superseded by an underwriting agreement entered
into in connection with the underwritten public offering, the obligations of the
Company and Shareholder under this Section 2.8 shall survive the completion of
any offering of Covered Securities in a registration under this Section 2, and
otherwise shall survive the termination of this Agreement.
 
2.9            Reports Under Exchange Act.  With a view to making available to
Shareholder the benefits of SEC Rule 144 and any other rule or regulation of the
SEC that may at any time permit a Shareholder to sell securities of the Company
to the public without registration or pursuant to a registration on Form S-3,
the Company shall:
 
(a)            make and keep available adequate current public information, as
those terms are understood and defined in SEC Rule 144;
 
(b)            use commercially reasonable efforts to file with the SEC in a
timely manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act (at all times when the Company is subject to
such reporting requirements); and
 
(c)            furnish to Shareholder, so long as Shareholder owns any
Restricted Securities or Covered Securities, forthwith upon request (i) to the
extent accurate, a written statement by the Company that it has complied with
the reporting requirements of SEC Rule 144, the Securities Act, and the Exchange
Act, or that it qualifies as a registrant whose securities may be resold
pursuant to Form S-3 (at any time after the Company so qualifies); (ii) a copy
of the most recent annual or quarterly report of the Company and such other
reports and documents so
10

--------------------------------------------------------------------------------



filed by the Company; and (iii) such other information as may be reasonably
requested in availing Shareholder of any rule or regulation of the SEC that
permits the selling of any such securities without registration (at all times
when the Company is subject to such reporting requirements) or pursuant to Form
S‑3 (at any time after the Company so qualifies to use such form).
2.10            “Market Stand‑off” Agreement.  Shareholder hereby agrees that it
will not, without the prior written consent of the managing underwriter, during
the period commencing on the date of the final prospectus relating to a
registration of equity securities of the Company under the Securities Act and
ending on the date specified by the Company and the managing underwriter (such
period not to exceed the lesser of (x) one hundred eighty (180) days, which
period may be extended upon the request of the managing underwriter for an
additional period of up to fifteen (15) days if the Company issues or proposes
to issue an earnings or other public release within fifteen (15) days of the
expiration of the 180-day lockup period, and (y) the shortest period that any
other shareholder of the Company who is subject to a market stand-off agreement
is subject to, but in no event shall such period be less than 90 days), (i)
lend; offer; pledge; sell; contract to sell; sell any option or contract to
purchase; purchase any option or contract to sell; grant any option, right, or
warrant to purchase; or otherwise transfer or dispose of, directly or
indirectly, any shares of Covered Securities or any securities convertible into
or exercisable or exchangeable (directly or indirectly) for Covered Securities
held immediately before the effective date of the registration statement for
such offering or (ii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
such securities, whether any such transaction described in clause (i) or (ii)
above is to be settled by delivery of Common Stock or other securities, in cash,
or otherwise.  The foregoing provisions of this Section 2.10 shall not apply to
the sale of any securities to an underwriter pursuant to an underwriting
agreement.  The underwriters in connection with such registration are intended
third‑party beneficiaries of this Section 2.10 and shall have the right, power,
and authority to enforce the provisions hereof as though they were a party
hereto.  Shareholder further agrees to execute such agreements as may be
reasonably requested by the underwriters in connection with such registration
that are consistent with this Section 2.10.
 
2.11            Addition of Other Registrable Securities. Notwithstanding any
other provision of this Article 2, in the event the Company grants to any third
parties any rights to register their securities under the Securities Act (“Other
Registrable Securities”), such rights may be granted by the Company on a pari
passu basis with the rights granted to Shareholder under this Agreement. Any
such Other Registrable Securities may be included in any registration statement
in which Covered Securities are included on the same terms and conditions as set
forth in this Article 2 as if the Other Registrable Securities were Covered
Securities and the holders of the Covered Securities were Shareholders. Upon
request by the Company, the Parties shall amend this Article 2 to provide for
such combined participation by holders of Other Registrable Securities or
terminate the provisions of this Article 2 and enter into a separate agreement
providing for such combined participation.
 
2.12            Termination of Registration Rights.  Shareholder shall not be
entitled to exercise any right provided for in this Article 2 (i) upon
expiration of the Restrictions Period; and (ii) with respect to any Covered
Securities held by Shareholder, if at such time all Covered
11

--------------------------------------------------------------------------------



Securities held by Shareholder that may be sold at such time under this
Agreement can be sold in a three (3) month period without registration under SEC
Rule 144. The registration rights granted to Shareholder under this Article 2
are personal to Shareholder and may not be transferred or assigned to any
subsequent holder of Covered Securities other than to an Affiliate of
Shareholder who holds Restricted Securities pursuant to Section 3.2 hereof.
2.13            Certain Representations and Warranties.  The Company represents
and warrants that (i) its execution and delivery of this Agreement has been
authorized by all necessary and appropriate corporate action under its
organizational documents and any applicable agreements and in conformity with
applicable law and that this Agreement has been executed by an authorized
representative of the Company and (ii) this Agreement represents a valid, legal
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except to the extent that such enforceability is
limited by bankruptcy, receivership, moratorium, conservatorship, or
reorganization laws or other laws of general application affecting the rights of
creditors generally or by general principles of equity.
 
3.            Restrictions on Transfer
 
3.1            Restricted Stock Under Securities Act.
 
(a)            Shareholder represents and warrants that the Covered Securities
are being acquired for personal account, for investment purposes only, and not
with a view to the distribution, resale or other disposition thereof.
 
(b)            The Covered Securities shall not be sold, pledged, or otherwise
transferred, and the Company shall not recognize any such sale, pledge, or
transfer, except upon the conditions specified in this Agreement, which
conditions are intended to ensure compliance with the provisions of the
Securities Act and the other resale, transfer and other restrictions and
conditions set forth in this Agreement.  Shareholder will cause any proposed
purchaser, pledgee, or transferee of Restricted Securities held by Shareholder
to which a sale, pledge or other transfer is permitted under this Agreement to
agree to take and hold such securities subject to the provisions and upon the
conditions specified in this Agreement.
 
(c)            Each certificate, instrument or account representing (i) Covered
Securities, and (ii) any other securities issued in respect of the securities
referenced in clause (i) upon any stock split, stock dividend, recapitalization,
merger, consolidation, or similar event, shall (unless otherwise permitted by
the provisions of Section 3.1(c)) be stamped or otherwise imprinted or noted
with a legend substantially in the following form:
 
“THESE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (“SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND OTHER APPLICABLE STATE
SECURITIES LAWS WITH RESPECT TO SUCH SECURITY IS THEN IN EFFECT, OR SUCH
REGISTRATION UNDER THE SECURITIES ACT
12

--------------------------------------------------------------------------------



AND OTHER APPLICABLE SECURITIES LAWS IS NOT REQUIRED DUE TO AVAILABLE EXEMPTIONS
FROM SUCH REGISTRATION. SHOULD THERE BE REASONABLE UNCERTAINTY OR GOOD FAITH
DISAGREEMENT BETWEEN THE ISSUER AND THE HOLDER AS TO THE AVAILABILITY OF SUCH
EXEMPTIONS, THEN THE HOLDER SHALL BE REQUIRED TO DELIVER TO MAKER AN OPINION OF
COUNSEL (SKILLED IN SECURITIES MATTERS, SELECTED BY THE HOLDER AND REASONABLY
SATISFACTORY TO THE MAKER) IN FORM AND SUBSTANCE SATISFACTORY TO MAKER THAT SUCH
OFFER, SALE, OR TRANSFER, PLEDGE, OR HYPOTHECATION IS IN COMPLIANCE WITH AN
AVAILABLE EXEMPTION UNDER THE SECURITIES ACT AND OTHER APPLICABLE SECURITIES
LAWS .”
“THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A SHAREHOLDER REGISTRATION RIGHTS
AGREEMENT DATED AS OF JANUARY 13, 2014, AS MAY BE AMENDED FROM TIME TO TIME, (A
COPY OF WHICH MAY BE OBTAINED UPON WRITTEN REQUEST FROM THE COMPANY), AND BY
ACCEPTING ANY INTEREST IN SUCH SHARES THE PERSON ACCEPTING SUCH INTEREST SHALL
BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY ALL THE PROVISIONS OF THE
SHAREHOLDER REGISTRATION RIGHTS AGREEMENT.”
Shareholder consents to the Company making a notation in its records and giving
instructions to any transfer agent of the Covered Securities in order to
implement the restrictions on transfer set forth in this Section 3.1.
(d)            The holder of Covered Securities, by acceptance thereof, agrees
to comply in all respects with the provisions of this Agreement.  Before any
proposed sale, pledge, or transfer of any Covered Securities to a permitted
purchaser, pledgee or transferee, unless there is in effect a registration
statement under the Securities Act covering the proposed transaction,
Shareholder thereof shall give notice to the Company of such Shareholder’s
intention to effect such sale, pledge, or transfer.  Each such notice shall
describe the manner and circumstances of the proposed sale, pledge, or transfer
in sufficient detail. If at the time of the proposed sale, pledge or transfer of
Covered Securities no registration statement is in effect with respect to such
shares under applicable provisions of the Securities Act and other applicable
securities laws, the holder of the Covered Securities hereby agrees that the
holder will not sell, transfer, offer, pledge or hypothecate all or any part of
the Covered Securities unless there shall be available exemptions from such
registration requirements. Should there be any uncertainty or disagreement
between the Company and the holder as to the availability of such exemptions,
then the holder shall be required to deliver to the Company (i) an opinion of
counsel (skilled in securities matters and selected by the holder) in form and
substance satisfactory to the Company to the effect that such offer, sale,
transfer, pledge or hypothecation is in compliance with an available exemption
under the Securities Act and other applicable securities laws, or (ii) an
interpretative letter from the SEC to the effect that no enforcement action will
be recommended if the proposed offer, sale, transfer, pledge or hypothecation is
made without registration under the Securities Act. The Company will not require
such a legal opinion or “no action” letter in any transaction in compliance with
SEC Rule
13

--------------------------------------------------------------------------------

 
144.  Each certificate, instrument or account evidencing the Restricted
Securities or Non-Restricted Securities transferred as above provided shall
bear, except if such transfer is made pursuant to SEC Rule 144, the appropriate
restrictive legend set forth in Section 3.1(c), except that such certificate,
instrument or account shall not bear such restrictive legend if, in the opinion
of counsel for Shareholder and the Company, such legend is not required in order
to establish compliance with any provisions of the Securities Act.
3.2            Additional Transfer Restrictions on Restricted Securities.
 Shareholder may not, without the prior written consent of the Company or in
compliance with Section 3.3 and Section 4, (i) lend; offer; pledge; sell;
contract to sell; sell any option or contract to purchase; purchase any option
or contract to sell; grant any option, right, or warrant to purchase; or
otherwise transfer or dispose of, directly or indirectly, any Restricted
Securities or any securities convertible into or exercisable or exchangeable
(directly or indirectly) for Restricted Securities or (ii) enter into any swap
or other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of such securities, whether any such
transaction described in clause (i) or (ii) above is to be settled by delivery
of Covered Securities or other securities, in cash, or otherwise (each
transaction described in clause (i) and (ii) above being referred to herein as a
“Transfer”).  The restrictions set forth in this Section 3.2 shall terminate
upon the expiration of the Restrictions Period.  Notwithstanding the foregoing,
Shareholder may transfer all, but not less than all, outstanding Restricted
Securities to an Affiliate provided such Affiliate agrees to be legally bound by
the Shareholder Agreement and executes and delivers to the Company such
documents and instruments reasonably requested by the Company, including a
joinder agreement.  For the sake of clarity, nothing in this Section 3.2 shall
restrict Shareholder from selling any Covered Security to the public or through
any public securities trading market in accordance with Section 4.
 
3.3            Right of First Refusal.
 
(a)            Prior to any intended sale or other transfer of any Covered
Security other than to an Affiliate in accordance with Section 3.2 or to the
public or through any public securities trading market in accordance with
Section 4, Shareholder shall first give written notice (“Offer Notice”) to the
Company specifying (i) Shareholder’s bona fide intention to sell or otherwise
transfer such Covered Securities, (ii) the name and address of the proposed
purchaser(s) or transferee(s), (iii) the number of Covered Securities
Shareholder proposes to sell (“Offered Securities”), (iv) the price for which
Shareholder proposes to sell the Offered Securities, and (v) all other material
terms and conditions of the proposed sale or other transfer.
 
(b)            Within three (3) Business Days after receipt of the Offer Notice,
the Company or its nominee(s) may elect to purchase all or any portion of the
Offered Securities at the price and on the terms and conditions set forth in the
Offer Notice by delivery of written notice (“Acceptance Notice”) to Shareholder
specifying the number of Offered Securities that the Company or its nominees
elect to purchase.  Within fifteen (15) days after delivery of the Acceptance
Notice to Shareholder, the Company and/or its nominee(s) shall deliver a check
or wire transfer (or, at the discretion of the Company, such other form of
consideration set forth in the Offer Notice) in the amount of the purchase price
of the Offered Securities to be purchased pursuant to this Section 3.3, against
delivery by Shareholder of a certificate or certificates representing the
Offered Securities (or account transfer instructions) to be purchased, duly
14

--------------------------------------------------------------------------------

endorsed for transfer to the Company or such nominee(s), as the case may be.  If
the Company and/or its nominee(s) do not elect to purchase all of the Offered
Securities, Shareholder shall be entitled to sell the balance of the Offered
Securities to the purchaser(s) named in the Offer Notice at the price specified
in the Offer Notice or at a higher price and on the terms and conditions set
forth in the Offer Notice, provided, however, that such sale or other transfer
must be consummated within sixty (60) days from the date of the Offer Notice and
any proposed sale after such sixty (60) day period may be made only by again
complying with the procedures set forth in this Section 3.3.
(c)            Any successor of Shareholder, and any transferee of Covered
Securities pursuant to this Section 3.3, shall hold the Covered Securities
subject to the terms and conditions of this Agreement and no further transfer of
the Covered Securities may be made without complying with the provisions of this
Section 3.3.
 
(d)            The right of first refusal set forth in this Section 3.3 shall
terminate (i) as to all Covered Securities upon the expiration of the
Restrictions Period; and (ii) as to Offered Securities, on the date such Offered
Securities are sold pursuant to an effective registration statement under the
Securities Act (with the parties acknowledging that any request for registration
under the Securities Act pursuant to this Agreement shall give rise to the right
of first refusal set forth in this Section 3.3), to the extent that such right
has not previously terminated.
 
4.            Limitation on Number of Resales or Transfers of Covered
Securities. Notwithstanding any other provision of this Agreement, the number of
Covered Securities that may be resold or transferred to the public or through
any public securities trading market at any time (whether or not pursuant to a
registered offering under Article 2 of this Agreement) may not exceed (i) for
any one sale or transfer order, twenty-five percent (25%) of the Average Daily
Volume; and (ii) for all sales or transfer volume in any calendar week,
twenty-five percent (25%) of the Weekly Volume. For purposes of this Article 4,
(i) “Average Daily Volume” will be determined once at the beginning of each
calendar quarter for application during such quarter based on an averaging of
the daily volume of sales of Company Common Stock as reported by The NASDAQ
Global Market (provided that if the Company’s Common Stock is not then listed on
The NASDAQ Global Market, as reported by such trading market on which the Common
Stock is traded) for each trading day over the 90-trading day period preceding
such determination; and (ii) “Average Weekly Volume” is calculated by
multiplying the Average Daily Volume by the number of trading days in the
calendar week preceding the proposed sale or transfer of Covered Securities.
 
5.            Standstill Provisions.
 
5.1            Agreement to Standstill.  Shareholder agrees that it will not,
without the prior written consent of the Company: (a) take any action that would
result in Shareholder becoming an “Acquiring Person” under the Company’s Tax
Benefit Preservation Plan dated as of May 26, 2010 (as more fully defined in
such plan, generally a Person who acquires ownership of 4.90% or more of the
outstanding shares of Common Stock of the Company); (b) acquire, offer to
acquire, propose (whether publicly or otherwise) to acquire, announce any
intention to effect or cause or participate in or in any way assist or encourage
any other person to effect or
15

--------------------------------------------------------------------------------

 
seek, offer or propose (whether publicly or otherwise) to acquire or agree to
acquire, directly or indirectly, by purchase or otherwise, any assets of the
Company or any subsidiary or division thereof or of any successor to or person
in control of the Company; (c) initiate or participate in (i) any tender or
exchange offer, merger or other business combination involving the Company or
any of its Affiliates; (ii) any recapitalization, restructuring, liquidation,
dissolution or other extraordinary transaction with respect to the Company or
any of its Affiliates; or (iii) any "solicitation" of "proxies" (as such terms
are used in the proxy rules of the SEC) or consents to vote any voting
securities of the Company or any of its Affiliates; (d) form, join or in any way
participate in a "group" as defined in Section 13(d)(3) of the Exchange Act in
connection with any of the foregoing; (e) otherwise act, alone or in concert
with others, with the intent to seek to control or influence the management,
Board of Directors or policies of the Company or any of its Affiliates; (f) take
any action which might force the Company to make a public announcement regarding
any of the types of matters set forth in clause (b) above; or (g) enter into any
discussions or arrangements with any third party with respect to any of the
foregoing.
5.2            Expiration of Standstill.  The standstill agreed upon pursuant to
this Article 5 shall terminate upon expiration of the Restrictions Period.
 
6.            Miscellaneous.
 
6.1            Successors and Assigns.  Except as otherwise set forth in this
Agreement, the rights under this Agreement may not be assigned by Shareholder
without the prior written consent of the Company; provided, however, that
Shareholder may assign its rights and obligations under this Agreement to any
permitted assignee of the Convertible Note or the Warrant, in each case in
accordance with the terms thereof.  The terms and conditions of this Agreement
inure to the benefit of and are binding upon the respective successors and
permitted assignees of the parties.  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and permitted assignees any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided herein.
 
6.2            Governing Law.  All issues and questions concerning the
construction, validity, interpretation and enforceability of this Agreement
shall be governed by and construed in accordance with the laws of the State of
Delaware, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Delaware or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Delaware.
 
6.3            Counterparts; Facsimile. This Agreement may be executed in two
(2) or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  This Agreement may
also be executed and delivered by facsimile signature and in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
6.4            Titles and Subtitles.  The titles and subtitles used in this
Agreement are for convenience only and are not to be considered in construing or
interpreting this Agreement.
16

--------------------------------------------------------------------------------

6.5            Notices.  All notices, requests, and other communications given
or made pursuant to this Agreement shall be in writing and shall be deemed
effectively given, delivered and received (i) upon personal delivery to the
party to be notified; (ii) when sent by confirmed electronic mail or facsimile
if sent during normal business hours of the recipient, and if not so confirmed,
then on the next business day; (iii) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid; or (iv)
one (1) Business Day after the business day of deposit with a nationally
recognized overnight courier, specifying next-day delivery, with written
verification of receipt.  All communications shall be sent to the respective
parties at their addresses as set forth on Schedule A hereto, or to the
principal office of the Company and to the attention of the Chief Legal Officer,
in the case of the Company, or to such email address, facsimile number, or
address as subsequently modified by written notice given in accordance with this
Section 6.5.
 
6.6            Amendments and Waivers.  Any term of this Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or in a particular instance, and either retroactively or
prospectively) only with the written consent of the Company and the other
Parties; provided that any provision hereof may be waived by any waiving party
on such party’s own behalf, without the consent of any other party.  No waivers
of or exceptions to any term, condition, or provision of this Agreement, in any
one or more instances, shall be deemed to be or construed as a further or
continuing waiver of any such term, condition, or provision.
 
6.7            Severability.  In case any one or more of the provisions
contained in this Agreement is for any reason held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision of this Agreement, and such invalid,
illegal, or unenforceable provision shall be reformed and construed so that it
will be valid, legal, and enforceable to the maximum extent permitted by law.
 
6.8            Entire Agreement.  This Agreement (including any Schedules and
Exhibits hereto) constitutes the full and entire understanding and agreement
among the Parties with respect to the subject matter hereof, and any other
written or oral agreement relating to the subject matter hereof existing between
the Parties is expressly canceled.
 
6.9            Dispute Resolution; Forum.  The Parties hereby agree that any
dispute which may arise between them arising out of or in connection with this
Agreement shall be resolved in accordance with the dispute resolution provisions
set forth in Section 7.6 of the Membership Interest Purchase Agreement.
 
6.10            Delays or Omissions.  No delay or omission to exercise any
right, power, or remedy accruing to any Party under this Agreement, upon any
breach or default of any other Party under this Agreement, shall impair any such
right, power, or remedy of such nonbreaching or nondefaulting Party, nor shall
it be construed to be a waiver of or acquiescence to any such breach or default,
or to any similar breach or default thereafter occurring, nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring.  All remedies, whether under this
Agreement or by law or otherwise afforded to any Party, shall be cumulative and
not alternative.
17

--------------------------------------------------------------------------------

 
6.11            Specific Enforcement.  Each Party acknowledges and agrees that
the Company will be irreparably damaged in the event any of the provisions of
Articles 3, 4 or 5 are not performed by Shareholder in accordance with their
specific terms or are otherwise breached.  Accordingly, it is agreed that the
Company shall be entitled, in addition to any damages at law, to an injunction
to prevent breaches of any such breaches, and to specific enforcement of such
Articles and their respective terms and provisions in any action instituted in
any court of the United States or any state having subject matter jurisdiction.




[Remainder of Page Intentionally Left Blank; Signature Page and Schedules
Follow]
 
18

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Shareholder Registration
Rights Agreement as of the date first written above.


 
Autobytel Inc.
 
 
 
By:    /s/ Glenn E. Fuller                  
       Glenn E. Fuller
       Executive Vice President, Chief
        Legal and Administrative
        Officer and Secretary
 
 
 
 
 
AutoNationDirect.com, Inc.
 
 
 
By:    /s/ C. Coleman Edmunds         
             C. Coleman Edmunds
             Assistant Secretary
 
 
 
 

19

--------------------------------------------------------------------------------

SCHEDULE A
To the Company:
 
 
 
Autobytel Inc.
1887 MacArthur Blvd., Suite 200
Irvine, California 92612-1400
Attention:  Chief Legal Officer
Telephone: (949) 862-1392
Fax:  (949) 862-1323
 
With a copy (which shall not constitute notice) to:
 
 
 
Drinker Biddle & Reath LLP
105 College Road East
P.O. Box 627
Princeton, NJ 08542-0627
Attention:  James Biehl, Esq.
Fax:  (609) 799-7000
 
To Shareholder:
 
 
 
AutoNationDirect.com, Inc.
c/o AutoNation, Inc.
200 SW 1st Avenue
Suite 1400
Fort Lauderdale, Florida  33301
Attention:   Jonathan P. Ferrando
      Coleman Edmunds, Esq.
Fax:  (954) 769-6527
 
With a copy (which shall not constitute notice) to:
 
 
 
Akerman LLP
One Southeast Third Avenue
25th Floor
Miami, FL 33131
Attention:  Jonathan L. Awner, Esq.
Fax:  (305) 374-5095



[SCHEDULE A]